El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
Los peticionarios resultaron convictos de varios delitos graves y menos graves. (1) Después de dictarse las sentencias correspondientes, apelaron. Pendiente el perfeccionamiento del recurso, solicitaron que el tribunal les fijara fianza en ape-lación. El juez sentenciador le concedió un término al Minis-terio Público para que expusiera su posición al respecto. En un escrito fundamentado el fiscal se opuso a que se fijara fian-za en apelación. El juez de instancia le concedió un término de quince días a la defensa para replicar dicho escrito, lo cual hi-cieron. Allí informaron los datos personales de los convictos, sus experiencias de trabajo y los antecedentes penales.
El tribunal de instancia, sin celebrar vista, emitió resolu-ción por escrito donde denegaba la solicitud de fianza. Los fundamentos del tribunal están expuestos en su resolución:
Los peticionarios son miembros y/o están íntimamente vinculados a la notoria pandilla de los hermanos Martínez del Pueblo de Santa Isabel. A éstos se les imputó haber ac-tuado en común acuerdo con los hermanos Martínez y a nuestro juicio la .prueba así lo demostró.
A nuestro juicio constituye un peligro para la sociedad concederle fianza en apelación a estos acusados convictos in-dependientemente de que nunca antes hubieren sido convic-tos anteriormente.
Los peticionarios radicaron el presente recurso titulado Hábeas Corpus. Considerado el mismo como un certiorari, le concedimos término al Procurador General para que mostrara causa por la cual no se debía expedir el auto y dictar sentencia revocatoria de la resolución recurrida en vista de lo resuelto en Pérez Aldarondo v. Tribunal Superior, 102 D.P.R. 1 *178(1974). La comparecencia del Procurador General nos persuade a sostener la actuación del tribunal de instancia.
I
La Regla 198 de Procedimiento Criminal establece:
Después de convicto un acusado, excepto en el caso de de-litos que aparejen pena de reclusión de noventa y nueve (99) años si éste entablare recurso de apelación o de certiorari para ante el Tribunal Supremo, se admitirá fianza :
(a) Como cuestión de derecho, cuando se apele de una sentencia imponiendo solamente el pago de multa.
(b) Como cuestión de derecho, cuando se apele de una sentencia imponiendo cárcel en delitos menos graves (misdemeanors).
(c) A discreción del tribunal sentenciador, o del Tribunal Supremo, o de uno de sus jueces, en todos los demás casos. No se admitirá fianza en estos últimos casos cuando el re-curso entablado no plantee una cuestión sustancial o cuando la naturaleza del delito o el carácter y antecedentes penales del acusado aconsejen, a juicio del tribunal y para la protec-ción de la sociedad, la reclusión del convicto mientras se ven-tile el recurso. No se admitirá fianza alguna en estos casos sin antes dar al fiscal de la sala correspondiente oportunidad de ser oído. Salvo situaciones de verdadera urgencia o cuando ello resultare impracticable, la solicitud de fianza deberá so-meterse en primer término al tribunal sentenciador y si éste la negare podrá presentarse al Tribunal Supremo o a uno de sus jueces, acompañada de copias certificadas de la solicitud hecha al tribunal sentenciador y de su dictamen, de una transcripción de la prueba, si se hubiere presentado alguna, y de un breve informe exponiendo las razones por las cuales se considera errónea la resolución.
Los peticionarios sostienen que la Regla 198 obliga a la celebración de una vista como imperativo de ley y del debido proceso de ley. Invocan nuestra decisión en Pérez Aldarondo v. Tribunal Superior, supra.
*179En Pérez Aldarondo v. Tribunal Superior, supra, se planteaba que este Tribunal venía obligado a exponer los fun-damentos para la negativa a revisar una decisión del juez de instancia negándose a conceder la fianza en apelación. Esa era la controversia principal a resolverse. Estimamos necesa-rio, sin embargo, hacer unas observaciones sobre el alcance y la naturaleza del derecho a fianza en apelación. Dentro de ese marco fuimos precisos al señalar que ese derecho tiene su fuente no en una disposición constitucional y sí en el ordena-miento procesal promulgado por éste Tribunal, en específico la Regla 198; Pérez Aldarondo v. Tribunal Superior, supra, pág. 5.
Señalamos además, págs. 6-7, que:
No podrían establecerse reglas que definieran y redujesen cada uno de dichos conceptos a una mínima expresión. Tam-poco podría señalarse la decisión en un determinado caso como precedente obligatorio puesto que la decisión en cada caso tiene necesariamente que depender de sus particulares hechos. Baste decir que esos conceptos, que hemos recogido del apartado (c) de la Regla 198 que comentamos, señalan en términos generales hacia dos fundamentales consideraciones a tenerse presentes cuando se solicita fianza en una causa apelada para ante este Tribunal. La primera se refiere a la sustancialidad de la cuestión planteada en el recurso. La se-gunda se refiere a la persona del acusado. En la primera han de examinarse los planteamientos en que se basa el ataque que en apelación habrá de hacerse al fallo del tribunal sen-tenciador y las probabilidades de éxito de ese ataque. En la segunda han de considerarse la naturaleza del delito y la peli-grosidad del acusado para el orden social.
Al considerar ambas cuestiones debe tenerse en mente que el apartado (c) de la Regla 198 no ordena que en determina-dos casos se admita fianza en apelación. Por el contrario, luego de señalar que el tribunal tiene discreción para ello, prohíbe el ejercicio de esa discreción “cuando el recurso en-tablado nd plantee una cuestión sustancial o cuando la natu-raleza del delito o el carácter y antecedentes penales del acu-sado aconsejen, a juicio del tribunal y para la protección de *180la sociedad, la reclusión del convicto mientras se ventile el recurso.” Ante cualquiera de esas situaciones, la Regla 198 prohíbe la concesión de fianza. Así, no se admitirá fianza si el recurso no plantea una cuestión sustancial, independiente-mente de cuál sea la naturaleza del delito o el carácter y an-tecedentes del acusado. Tampoco se admitirá fianza si la na-turaleza del delito o el carácter y antecedentes penales del acusado mueven al tribunal a concluir que el acusado consti-tuye un peligro para la sociedad, independientemente de que el recurso pueda plantear una cuestión sustancial.
Reiteramos dichos principios. Esas son las guías a seguir por los magistrados de instancia al emitir juicio sobre una solicitud de fianza mientras pende una apelación.
En Pérez Aldarondo v. Tribunal Superior, supra, págs. 8-9, el tribunal de instancia había celebrado una vista luego de la cual emitió una decisión escrita. Pero en vista de que estábamos exponiendo los principios generales que gobiernan la situación, al pronunciarnos sobre el procedimiento, expusi-mos lo siguiente:
Para que el tribunal sentenciador pueda estar en condicio-nes de pasar sobre la sustancialidad del recurso de apelación será necesario que los fundamentos en que se basa se expon-gan en la moción en solicitud de fianza. Está implícito ade-más en la última oración de la Regla 198 que el tribunal sen-tenciador viene obligado a celebrar una vista para conocer sobre los méritos de la solicitud. El fiscal de la Sala en que se hubiere celebrado el juicio tendrá derecho a intervenir en dicha vista, en la que podrá presentarse prueba, especial-mente sobre el aspecto de “la naturaleza del delito o el carác-ter y antecedentes penales del acusado.”
Una vez concluida la vista el tribunal sentenciador deberá resolver por escrito sin dilación innecesaria. Su dictamen de-negando la solicitud de fianza, deberá ser explícito en su exposición, haciendo las determinaciones de hechos que la prueba desfilada durante la vista ameritaren y exponiendo los fundamentos por los cuales, a su juicio, la apelación ca-rece de sustancialidad o la protección de la sociedad impide que el acusado permanezca en el seno de la comunidad, según *181fuere el caso. El dictamen deberá ser notificado prontamente al acusado y al fiscal. La Regla 198 no establece un término máximo dentro del cual el acusado podrá solicitar revisión a este Tribunal. No obstante, deberá hacerlo dentro de un término razonable considerando las circunstancias del caso. (Escolio omitido.)
Vistos dichos antecedentes y en consideración a que no era necesario resolver el punto en dicha decisión, el señalamiento de que está implícito en la Regla 198 que el tribunal viene obligado a celebrar una vista para conocer sobre los méritos de la solicitud, constituye un dictum que no nos obliga.
Independientemente de lo anterior, veamos si la Regla 198 exige, como imperativo de ley, que siempre y en todos los casos se celebre una vista antes de que se deniegue una solicitud de fianza en apelación.
Dicha regla dispone que:
. . . No se admitirá fianza alguna en estos casos sin antes dar al fiscal de la sala correspondiente oportunidad de ser oído.
De manera que lo único que exige la Regla 198 es que se le conceda oportunidad al fiscal de ser oído. Véase que en este respecto la Regla 198 es prácticamente idéntica a los Arts. 374 y 376 del anterior Código de Enjuiciamiento Criminal de 1935. (2)
La única regla que exige que después de la convicción se le dé audiencia a la persona convicta es la Regla 218(c) (2) de las Reglas de Procedimiento Criminal:
*182(2) Después de la convicción: El tribunal o juez que hu-biere fijado fianza en apelación tendrá facultad para aumen-tar o rebajar la cuantía de la fianza cuando a su juicio las circunstancias lo ameritaren y previa audiencia al fiscal y al acusado si tuvieren a bien comparecer después de haber sido citados.
Resolvemos que la Regla 198 no exige, como impera-tivo de ley, que los tribunales de instancia celebren una vista antes de denegar una solicitud de fianza en apelación. En lo que la decisión de Pérez Aldarondo v. Tribunal Superior, supra, esté en conflicto con la norma que adoptamos, la misma queda revocada.
Al así resolver hemos considerado, además, el principio seguido por los tribunales federales de que si bien no existe el derecho constitucional a fianza en apelación, una vez el Estado lo otorga, no puede denegarlo arbitrariamente. Finetti v. Harris, 609 F.2d 594 (1979) (3); Brown v. Wilmot, 572 F.2d 404 (1978); LaFave, Criminal Procedure, St. Paul, Minnesota, West Pub. Co., 1984, pág. 55. Por ser una norma sabia la adoptamos y seguimos en este caso. Pero resolver la solicitud de fianza tomando como base la prueba desfilada en el juicio, las constancias de los autos y las posiciones asumidas por el fiscal y la defensa en sus escritos en torno a si procede la fianza en apelación, no resulta, de su faz, arbitrario.
Por lo tanto, no se violan los derechos de los convictos por el hecho de que no se celebre una vista antes de resolver una solicitud de fianza en apelación.
Establecida la doctrina, veamos si en este caso era necesa-ria la vista.
*183Debemos tener presente que en Pérez Aldarondo v. Tribunal Superior, supra, resolvimos, que ante cualquiera de las situaciones —que el recurso no plantee una cuestión sustancial o cuando la naturaleza del delito o el carácter y antecedentes penales aconsejen la reclusión del convicto— la Regla 198 prohíbe la concesión de la fianza.
Para resolver si el recurso plantea una cuestión sustancial y sus probabilidades de éxito, de ordinario resulta innecesaria la celebración de una vista.
Es la segunda consideración —la naturaleza del delito y la peligrosidad del acusado para el orden social— la que en la mayoría de los casos puede suscitar controversias de hecho que ameriten la celebración de una vista para dilucidarlas.
En el caso ante nos el tribunal de instancia denegó las soli-citudes de fianza a base de la segunda consideración, o sea, la naturaleza de los delitos, la forma en que fueron cometidos y la peligrosidad de los acusados. Antes de ello le concedió al fiscal la oportunidad de ser oído y luego le concedió a la defensa una oportunidad adicional, también por escrito, para replicar la posición del fiscal.
Un examen integral de los tres escritos nos convencen de que en ningún momento la defensa presentó una controversia de hechos que inexorablemente obligara al tribunal a celebrar una vista. Las determinaciones del tribunal están basadas ex-clusivamente en las constancias de los autos, y en especial en la prueba desfilada durante el juicio. Para llegar a dichas de-terminaciones y estar este Tribunal en condiciones de revi-sarlas, no era indispensable ni necesario celebrar una vista. (4)
*184Por último, al establecer la norma y confirmar la decisión del tribunal de instancia, no estamos dándole una vía franca a los jueces de instancia para que indiscriminadamente y en forma arbitraria resuelvan las solicitudes de fianza en apelación sin celebrar vista. En caso de duda sobre si están presentes los criterios que fija la Regla 198 y en todo caso en que exista una controversia de hechos sobre un aspecto determinante y sustancial debe celebrarse una vista. Los jueces de instancia deben considerar las circunstancias particulares de cada caso para que ejerzan sabiamente la discreción que les estamos reconociendo. Si hay abuso de discreción, ya sea por no celebrar una vista en los casos apropiados o al considerar los méritos de la solicitud, intervendremos para corregir dicho abuso.
Como en este caso la decisión es conforme a dereeho y no hubo abuso de discreción, se expedirá el auto y se confirmará la resolución del tribunal de instancia.
El Juez Asociado Señor Rebollo López emitió opinión disi-dente.

 José Aníbal Reyes Soto, Julio A. Reyes Soto y Luis Torres Rodrí-guez fueron declarados culpables del delito de infracción al Art. 95 del Có-digo Penal vigente, esto es, del delito de agresión agravada en su modalidad grave. Noel López Rodríguez fue encontrado culpable del delito de secuestro, del delito de agresión agravada en su modalidad grave, y de infracción a los Arts. 6 y 7 de la Ley de Armas de Puerto Rico.


Que establecían en lo pertinente lo siguiente:
34 L.P.R.A. ant. see. 1216: “Disponiéndose, además, que no se admitirá fianza alguna sin antes dar al fiscal de la corte correspondiente oportunidad de ser oído.”
34 L.P.R.A. ant. see. 1217: “Cuando la admisión de la fianza esté sujeta a ar-bitrio del tribunal, éste o el funcionario a quien se haga la petición, exigirá se le dé un aviso anticipado razonable para comunicarlo al fiscal del dis-trito.” Véase al respecto Pérez Aldarondo v. Tribunal Superior, 102 D.P.R. 1 (1974) esc. 2.


 Finetti v. Harris, 609 F.2d 594 (1979), resuelve que el hecho de que no se expongan las razones para la negativa no resulta arbitrario desde el punto de vista constitucional. Reiteramos, sin embargo, la norma de Pérez Alda/rondo v. Tribunal Superior, supra, de que la decisión del tribunal de instancia debe estar fundamentada.


 Aunque reconocemos que están envueltos procedimientos y derechos distintos, parafraseamos lo expuesto en Ortiz Serrano v. Ortiz Díaz, 106 D.P.R. 446 (1977), que el requerir la celebración de una vista en todos los casos, especialmente si de la faz de la moción es evidente su carencia de méritos, sería obligar a un ejercicio inútil. Allí se resolvió que al considerar una moción bajo la Regla 49.2 de Procedimiento Civil, si la parte invoca razones válidas que requieran la presentación de prueba para sustanciarlas, la celebración de una vista será mandatoria, sin que ello tenga el alcance de requerir la celebración de vista indiscriminadamente.